Title: To John Adams from Richard Lee, 18 May 1776
From: Lee, Richard
To: Adams, John


     
      Sr.
      Wmsburgh May 18. 1776
     
     Inclosed you have a printed Resolve which passed our Convention to the infinite joy of our people. The Resolve for Independency has not that peremtory and decided Air I could wish. Perhaps the proviso which reserves to this Colony the power of forming its own Government may be questionable as to its fitness. Would not a Uniform plan of Government prepared for America by the Congress and approved by the Colonies be a surer foundation of Unceasing Harmony to the whole. However such as they are the exultation here was extreme. The british flag on the Capitol was immediately Struck and the Continental hoisted in its room. The troops were drawn out and we had a discharge of Artillery and small arms.
     If Hopkins Fleet were in Chesepeke Bay Dunmores Fleet might be taken.
     
      My Compliments to Mr. S. Adams and Mr. Payne. I am Sr. yr. Respectful Hble. servt.
      Richard Lee
     
    